DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scheib et al (US 2019/0125384), hereinafter Scheib.

Regarding claim 1, Scheib discloses a surgical instrument (Fig. 1, item 1000), comprising:
a motor assembly (Fig. 1, item 1100) comprising a motor (Para. 0068) and a motor controller (Para. 0068), wherein the motor controller is configured to operate the motor in a first operating mode (Para. 0133, first operating mode rotates the shaft and end effector) and a second operating mode (Para. 0132, second operating mode opens and closes the end effector) (Para. 0109);
a shaft (Fig. 1, item 2200) defining a shaft axis (Fig. 4, item L);
a distal head (Fig. 1, item 2400) extending from the shaft, wherein the distal head is rotatable about the shaft axis (Para. 0133), and wherein the distal head comprises an end effector movable between an open configuration and a closed configuration (Para. 0132);
a rotary drive member (Fig. 4, item 2730) operably responsive to the motor, wherein the rotary drive member is operably engaged with the distal head (Para. 0109); and
a distal head lock member (Fig. 2, item 1420) manually movable between a first position (Fig. 2) (Para. 0133, first position is when distal head lock member 1420 is rotated) where the distal head is unlocked from the shaft (Para. 0133) and a second position (Para. 0132, second position is when distal head lock member is not actuated and second clutch is disconnected) where the distal head is locked to the shaft (Para. 0132), wherein the distal head is rotated about the shaft axis relative to the shaft when the distal head lock member is in the first position (Para. 0133) and the rotary drive member is actuated (Para. 0133), and wherein the end effector is moved from the open configuration toward the closed configuration (Para. 0132) when the distal head lock member is in the second position and the rotary drive member is actuated (Para. 0132).

Regarding claim 2, Scheib discloses the surgical instrument wherein the motor assembly is configured to operate in the first operating mode when the distal head lock member is in the first position (Para. 0133), and wherein the motor is configured to operate in the second operating mode when the distal head lock member is in the second position (Para. 0132).

Regarding claim 3, Scheib discloses the surgical instrument wherein the motor is configured to rotate the rotary drive member at a first speed (Para. 0166) when the motor is in the first operating mode (Para. 0166), wherein the motor is configured to rotate the rotary drive member at a second speed (Para. 0088-0090) when the motor is in the second operating mode (Para. 0088-0090), and wherein the first speed and the second speed are different (Para. 0166) (Para. 0088-0090).

Regarding claim 4, Scheib discloses the surgical instrument wherein the motor is configured to produce a first amount of torque (Para. 0166, amount of torque is directly correlated to speed) when the motor is in the first operating mode (Para. 0166), wherein the motor is configured to produce a second amount of torque (Para. 0088-0090) when the motor is in the second operating mode (Para. 0088-0090), and wherein the first amount of torque and the second amount of torque are different (Para. 0166) (Para. 0088-0090).

Regarding claim 5, Scheib discloses the surgical instrument wherein the rotary drive member accelerates at a first rate (Para. 0166, acceleration is adjustable) when the motor is in the first operating mode (Para. 0166), wherein the rotary drive member accelerates at a second rate (Para. 0088-0090, acceleration is adjustable) when the motor is in the second operating mode (Para. 0088-0090), and wherein the first rate and the second rate are different (Para. 0166) (Para. 0088-0090).

Regarding claim 7, Scheib discloses a surgical instrument (Fig. 1, item 1000), comprising:
a motor assembly (Fig. 1, item 1100) comprising a motor (Para. 0068) and a motor controller (Para. 0068), wherein the motor controller is configured to operate the motor in a first operating mode (Para. 0133, first operating mode rotates the shaft and end effector) and a second operating mode (Para. 0132, second operating mode opens and closes the end effector) (Para. 0109);
a shaft (Fig. 1, item 2200) defining a shaft axis (Fig. 4, item L);
an end effector (Fig. 2, item 7000) extending from the shaft, wherein the end effector is configured to perform a first end effector function (Para. 0133) and a second end effector function (Para. 0132) that is different than the first end effector function;
a rotary drive member (Fig. 4, item 2730) operably responsive to the motor, wherein the rotary drive member is operably engaged with the end effector (Para. 0109) and configured to selectively perform the first end effector function (Para. 0133) and the second end effector (Para. 0132); and
a mode selector member (Fig. 2, item 1420) operably engaged with the end effector and the rotary drive member, wherein the mode selector member is manually movable between a first position (Fig. 2) (Para. 0133, first position is when distal head lock member 1420 is rotated and second clutch is connected) where the end effector performs the first end effector function (Para. 0133) when the rotary drive member is actuated by the motor and a second position (Para. 0132, second position is when distal head lock member is not actuated and second clutch is disconnected) where the end effector performs the second end effector function (Para. 0132) when the rotary drive member is actuated by the motor, wherein the motor is configured to operate in the first operating mode when the mode selector member is in the first position (Para. 0133), and wherein the motor is configured to operate in the second operating mode when the mode selector member is in the second position (Para. 0132).

Regarding claim 8, Scheib discloses the surgical instrument wherein the motor is configured to rotate the rotary drive member at a first speed (Para. 0166) when the motor is in the first operating mode (Para. 0166), wherein the motor is configured to rotate the rotary drive member at a second speed (Para. 0088-0090) when the motor is in the second operating mode (Para. 0088-0090), and wherein the first speed and the second speed are different (Para. 0166) (Para. 0088-0090).

Regarding claim 9, Scheib discloses the surgical instrument wherein the motor is configured to produce a first amount of torque (Para. 0166, amount of torque is directly correlated to speed) when the motor is in the first operating mode (Para. 0166), wherein the motor is configured to produce a second amount of torque (Para. 0088-0090) when the motor is in the second operating mode (Para. 0088-0090), and wherein the first amount of torque and the second amount of torque are different (Para. 0166) (Para. 0088-0090).

Regarding claim 10, Scheib discloses the surgical instrument wherein the rotary drive member accelerates at a first rate (Para. 0166, acceleration is adjustable) when the motor is in the first operating mode (Para. 0166), wherein the rotary drive member accelerates at a second rate (Para. 0088-0090, acceleration is adjustable) when the motor is in the second operating mode (Para. 0088-0090), and wherein the first rate and the second rate are different (Para. 0166) (Para. 0088-0090).

Regarding claim 11, Scheib discloses a surgical instrument (Fig. 1, item 1000), comprising:
a motor (Para. 0068);
a shaft (Fig. 1, item 2200) defining a shaft axis (Fig. 4, item L);
an end effector (Fig. 2, item 7000) extending from the shaft;
a rotary drive member (Fig. 4, item 2730) operably responsive to the motor, wherein the rotary drive member is operably engaged with the end effector (Para. 0109) and configured to selectively perform the first end effector function (Para. 0133) and the second end effector (Para. 0132);
a lock member (Fig. 30 and 31, item 6210) operably engaged with the rotary drive member, wherein the lock member is movable between a first position (Para. 0133) where the end effector is locked to the shaft and a second position (Para. 0132) where the end effector is unlocked from the shaft; and
a toggle member (Fig. 2, item 1420) operably engaged with the lock member, wherein the toggle member is rotatable about the shaft axis to move the lock member between the first position (Para. 0133) and the second position (Para. 0132), wherein the rotary drive member is configured to perform the first end effector function when the lock member is in the first position (Para. 0133), and wherein the rotary drive member is configured to perform the second end effector function when the lock member is in the second position (Para. 0132).

Regarding claim 12, Scheib discloses the surgical instrument wherein the first end effector function comprises a rotation of the end effector about the shaft axis (Para. 0133), and wherein the second end effector function comprises actuating a pair of jaws of the end effector (Para. 0132).

Regarding claim 14, Scheib discloses the surgical instrument further comprising an articulation joint (Fig. 2, item 2300), wherein the second end effector function comprises articulation of the end effector relative to the shaft about an articulation axis (Para. 0134).

Regarding claim 15, Scheib discloses the surgical instrument further comprising a motor controller (Fig. 8, item 1800) configured to operate the motor in a first operating mode (Para. 0109) and a second operating mode (Para. 0109) that is different than the first operating mode.

Regarding claim 16, Scheib discloses the surgical instrument wherein the motor controller is configured to operate the motor in the first operating mode (Para. 0133) when the lock member is in the first position (Para. 0133) and operate the motor in the second operating mode (Para. 0132) when the lock member is in the second position (Para. 0132).

Regarding claim 17, Scheib discloses the surgical instrument wherein the motor is configured to rotate the rotary drive member at a first speed (Para. 0166) when the motor is in the first operating mode (Para. 0166), wherein the motor is configured to rotate the rotary drive member at a second speed (Para. 0088-0090) when the motor is in the second operating mode (Para. 0088-0090), and wherein the first speed and the second speed are different (Para. 0166) (Para. 0088-0090).

Regarding claim 18, Scheib discloses the surgical instrument wherein the motor is configured to produce a first amount of torque (Para. 0166, amount of torque is directly correlated to speed) when the motor is in the first operating mode (Para. 0166), wherein the motor is configured to produce a second amount of torque (Para. 0088-0090) when the motor is in the second operating mode (Para. 0088-0090), and wherein the first amount of torque and the second amount of torque are different (Para. 0166) (Para. 0088-0090).

Regarding claim 19, Scheib discloses the surgical instrument wherein the rotary drive member accelerates at a first rate (Para. 0166, acceleration is adjustable) when the motor is in the first operating mode (Para. 0166), wherein the rotary drive member accelerates at a second rate (Para. 0088-0090, acceleration is adjustable) when the motor is in the second operating mode (Para. 0088-0090), and wherein the first rate and the second rate are different (Para. 0166) (Para. 0088-0090).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scheib in view of Kitamura et al (US 2019/0223941), hereinafter Kitamura.

Regarding claim 6, Scheib is silent about the surgical instrument further comprising a pull cable operably engaged with the distal head lock member, wherein the pull cable is operably engaged with the distal head to transition the distal head between a first configuration where the distal head is unlocked from the shaft and a second configuration where the distal head is locked to the shaft.
However, Kitamura teaches a surgical instrument (Fig. 1) further comprising a pull cable (Fig. 2, item 41A, 41B) operably engaged with the distal head lock member (Fig. 1, item 20), wherein the pull cable is operably engaged with the distal head to transition the distal head between a first configuration (Para. 0045-0049) where the distal head is unlocked from the shaft (Para. 0045-0049) and a second configuration (Para. 0045-0049) where the distal head is locked to the shaft (Para. 0045-0049).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Scheib and Kitamura to modify the surgical instrument of Scheib to include the pull cable of Kitamura.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a simple and easy to use surgical device that rotates and articulates (Kitamura, Para. 0003).

Regarding claim 20, Scheib is silent about the surgical instrument further comprising a pull cable operably engaged with the lock member and the end effector, wherein the pull cable is configured to transition the end effector between a first configuration where the end effector is unlocked from the shaft and a second configuration where the end effector is locked to the shaft.
However, as combined above, Kitamura teaches a surgical instrument (Fig. 1) further comprising a pull cable (Fig. 2, item 41A, 41B) operably engaged with the distal head lock member (Fig. 1, item 20), wherein the pull cable is operably engaged with the distal head to transition the distal head between a first configuration (Para. 0045-0049) where the distal head is unlocked from the shaft (Para. 0045-0049) and a second configuration (Para. 0045-0049) where the distal head is locked to the shaft (Para. 0045-0049).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Scheib and Kitamura to modify the surgical instrument of Scheib to include the pull cable of Kitamura.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a simple and easy to use surgical device that rotates and articulates (Kitamura, Para. 0003).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Scheib in view of Schuckmann et al (US 2012/0234893), hereinafter Schuckmann.

Regarding claim 13, Scheib is silent about the surgical instrument wherein the second end effector function comprises actuating a pair of jaws of the end effector (Para. 0132).
Scheib is silent about the first end effector function comprises translating a firing member through the end effector.
However, Schuckmann teaches a surgical instrument wherein a first end effector function comprises translating a firing member (Fig. 2, item 180) through the end effector (Para. 0077-0079).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Scheib and Schuckmann to replace the end effector of Scheib with the end effector of Schuckmann.  As disclosed in Scheib, it is not only possible to do so, but rather it is an expected function of the device to use different end effectors (Scheib, Para. 0066).  A person of ordinary skill in the art would have been motivated to make such change in order to eject staples and cut tissue at the same time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731